Citation Nr: 0709340	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for low back 
strain with degenerative disc disease.

2.  Entitlement to service connection for low back strain 
with degenerative disc disease.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in April 2006.  The veteran revoked the 
representation of his attorney by correspondence received in 
January 2007 and is considered to be unrepresented at this 
time.

The issue of entitlement to service connection for low back 
strain with degenerative disc disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1991 decision the Board denied reopening 
claims for entitlement to service connection for left knee 
and low back disabilities; the veteran did not appeal.

2.  Evidence added to the record since the September 1991 
decision as to the low back disorder is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the September 1991 
decision as to the left knee disorder is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for low back strain with 
degenerative disc disease is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for a left knee 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in August 2003, September 
2003, October 2003, and June 2006.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in June 
2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the June 2006 VCAA notice shows the veteran was 
informed of the basis for the denials in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issues addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant. 

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a September 1991 decision the Board denied reopening 
claims for entitlement to service connection for left knee 
and low back disabilities.  It was noted that there was no 
evidence of treatment for left knee or low back during 
service and that the earliest medical evidence of complaint 
or treatment for these disorders was many years after service 
in 1977.  The Board concluded that the veteran did not submit 
any evidence that could be considered new and material to his 
claims.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

Low Back Strain with Degenerative Disc Disease

Evidence added to the record since the September 1991 
decision as to the low back disorder is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the claim.  The 
Board notes that in correspondence dated in October 2006 the 
veteran's private chiropractor stated that the injury as 
described was consistent with the back disabilities he had 
developed and aggravated in a 1977 motor vehicle accident.  
In a statement in support of this claim received in January 
2007 the veteran stated that on several occasions during 
combat service in Vietnam he received treatment for back pain 
for exacerbations of a prior unreported service-related 
injury.  As this information was not considered in prior 
adjudications, the evidence is new and material.  The claim 
for entitlement to service connection for a low back disorder 
and degenerative disc disease must be reopened.  The 
veteran's status as a combat veteran, however, has not been 
verified and additional development is required prior to 
review on the merits.

Left Knee Disorder

As to the left knee disorder, the evidence added to the 
record since the September 1991 decision is cumulative or 
redundant of the evidence of record and does not raise a 
reasonable possibility of substantiating that claim.  The 
evidence added does not include any specific information or 
any competent evidence relating the post-service diagnoses of 
a left knee disorder to an event, injury, or disease in 
service which was the basis for the prior determination.  The 
veteran's statements and the additional medical reports 
received do not raise a reasonable possibility of 
substantiating the claim.  In fact, there are no statements 
addressing specific details about the left knee disorder and 
no indication of any treatment for knee injuries during 
combat service.  As the information provided in support of 
the application to reopen the claim does not include new and 
material evidence, the appeal as to the left knee disorder 
must be denied.
ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for low back 
strain with degenerative disc disease, to this extent, the 
appeal is allowed.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left knee 
disorder; the appeal is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate a service connection claim and of which parties 
were expected to provide such evidence by correspondence 
dated in June 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In this case, the veteran claims that status as a combat 
veteran for VA compensation purposes is warranted based upon 
his service in Vietnam on swift boats.  His DD Form 214N 
shows his military occupational specialty as an automobile 
mechanic. He now claims, in essence, that service medical 
records of his treatment for back problems in Vietnam are not 
included in the available record.  He also testified that he 
had twice received treatment for back disorders under 
workman's compensation insurance and the Board finds records 
of this treatment may help substantiate his claim of a prior 
service-related back disability.  It is significant to note 
that the veteran's service personnel records have not been 
obtained and that his status as a combat veteran has not been 
fully developed.  Therefore, additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
provide information associated with his 
two prior workman's compensation back 
disorder claims and any necessary 
authorization for VA to obtain copies of 
these records.  All identified records 
should be obtained and associated with 
the claims file.

2.  The veteran's service personnel 
records should be obtained and associated 
with the claims file.

3.  If the veteran's status as a combat 
veteran can not be verified from his 
service personnel records he should be 
requested to provide specific information 
concerning his combat experiences in 
Vietnam.  He should be notified that 
detailed information, such as dates and 
duty assignments, is required for an 
adequate attempt to verify his claims.  
Upon receipt of such information, 
appropriate action should be taken to 
have the service department verify that 
the veteran participated in events 
constituting an actual fight or encounter 
with a military foe or hostile unit or 
instrumentality.  

4.  Thereafter, if and only if the 
veteran is verified to be a combat 
veteran, he should be scheduled for a VA 
orthopedic examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present low back 
disorder may be attributable to this 
accepted lay evidence of back problems 
experienced during combat service.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


